DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Iida et al. (Pub. No.: US 2015/0260283 A1).  Iida teaches a gearshift mechanism for a working vehicle comprising a cam surface abutting against a periphery side surface of a bearing which is configured to push the bearing.  An intermediate link is constructed so that the location of the link boss lies between the connection position of the connection member and the cam surface.  One end of a coil spring whose the other end is connected to a rotating shaft of the bearing is connected to the upper end portion of the intermediate link, and the base end side of the pedal arm of the forward pedal is biased towards the intermediate link. In the intermediate link, the bearing is provided on the opposite side of the pedal arm, relative to the pedal boss.
In regards to claim 1, Iida taken either individually or in combination with other prior art fails to teach or render obvious a lever device comprising cam groove including: an intermediate groove portion curved to be convex in a direction separating from the first lateral shaft; an upper groove portion communicated with an upper end portion of the intermediate groove portion and curved in the direction separating from the first lateral shaft; and a lower groove portion communicated with a lower end portion of the intermediate groove portion and curved in the direction approaching the first lateral shaft, wherein the lever is configured to swing between: a push-down position at which the guide pin is arranged in the upper groove portion; and a pull-up position at which the guide pin is arranged in the lower groove portion, wherein the cam groove is provided in the cam body in front of the second lateral shaft, and wherein the first biasing member has: one end connected to a first connector portion provided on the base pedestal; and the other end connected to a second connector portion provided on the cam body, is arranged behind the second lateral shaft when the lever is located at the push-down position, and is arranged in front of the second lateral shaft when the lever is located at the pull-up position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663